Honorable Donald C. Klein, P. E. Tex. Board of Registration for Professional Engineers Room 200, 1400 Congress Austin, Texas 78701
Re: Authority of the Board of Professional Engineers to regulate the use of certain academic titles.
Dear Mr. Klein:
You have requested our opinion regarding the statutory authority of the State Board of Professional Engineers to regulate the use of certain academic titles.
In Attorney General Opinion H-677 (1975), we held that the Board was not authorized to restrict the use of the word `engineer' in academic titles such as dean or professor of engineering. We stated therein that the general objectives of the Texas Engineering Practice Act, article 3271a, V.T.C.S.,
contemplate the protection of the public against persons who `practice' engineering without fulfilling the requirements of regulation and licensing.
Attorney General Opinion H-677 (1975) at 3. We concluded that, since a `professor of engineering' does not in that capacity `practice' engineering, his employment as a professor was not subject to regulation by the Board.
The 65th Legislature recently amended section 4 of article 3271a to provide, in pertinent part:
  Responsible charge of engineering teaching and the teaching of engineering shall be considered as the practice of professional engineering as defined by this Act for purposes of this section and for all other purposes in regard to the administration and enforcement of this Act.
(Emphasis added). Acts 1977, 65th Leg., ch. 362, at 964. In view of the Legislature's clear intention to include engineering teaching within the ambit of the `practice' of engineering for all purposes, we believe that the Board may now regulate and restrict the use of the word `engineer' and its variations in academic titles. Accordingly, it is our opinion that the Board of Professional Engineers is presently authorized to promulgate a regulation such as the one at issue in Attorney General Opinion H-677.
 SUMMARY
The State Board of Professional Engineers is presently authorized to regulate and restrict the use of the word `engineer' and its variations in academic titles.
Very truly yours,
John L. Hill Attorney General of Texas
APPROVED:
David M. Kendall First Assistant
C. Robert Heath Chairman Opinion Committee